DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 10/29/2020.
Claims 1-11, 14-16 and 18-23 are pending in this application. In the Amendment, claims 1, 14 and 19 are amended, claims 12-13 and 17 are cancelled, and claims 22-23 are new. This action is made Final.

Response to Arguments
Applicant’s arguments with respect to claims amended 10/29/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-16, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (“Gan”, US 2017/0286416) in view of Hsu et al. (“Hsu”, US 2017/0359290) in view of Zeng et al. (“Zeng”, US 2017/0185268) and further in view of Jiang et al. (“Jiang”, US 2019/0205743).

displaying, within a collaborative content item interface displayed by a client device of a user (Gan, para.22, display data 156), a collaborative content item including text to be editable by multiple users (Gan, para.23, 26, each user can modify document), the collaborative content item including a plurality of comment threads initiated by two or more of the multiple users (Gan, para.34, comments can be threaded), each of the plurality of comment threads associated with a different portion of the text (Gan, para.38, 43, comments associated with portion of document displayed), at least one of the plurality of comment threads including comments that are unresolved (Gan, para.38, 47, filter comments to show only unresolved comments);
displaying, within the collaborative content item interface, a first interface element (Gan, para.44, 47, Fig.3, hint 360, 370), 
in response to receiving an interaction with the first interface element (Gan, para.44, 47, Fig.3, hint 360, 370):
displaying, within a comment interface, a next comment thread (Gan, para.44, 47, selection of hint displays next/previous comment thread) including comments that are unresolved (Gan, para.38, 47); 
displaying, within the collaborative content item interface, a portion of the text of the collaborative content item associated with the next comment thread (Gan, para.38, 43, comments and their associated portion of document displayed).
Although Gan teaches displaying the number of comments in a thread (Gan, para.39, 47) and filtering unresolved comments (Gan, para.38, 47), Gan does not teach at least one of the plurality of comment threads including at least two comments that have changed since the user last viewed the collaborative content item; the first interface element displaying a number of the unviewed content); the first interface element displaying a number of the comment threads that have changed since the user last viewed the collaborative content item (Hsu, para.47-50, Fig.4, number of unviewed element 323); and in response to the number of comment threads that have changed being greater than one, decrementing the number of the comment threads that have changed since the user last viewed the collaborative content item displayed by the first interface element by one (Hsu, para.50, 54, 60-61, unviewed count indicator decremented once viewed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hsu’s teaching of filtering messages by unread content with Gan’s method in order to view only new messages. 
Furthermore, the method of Gan and Hsu does not teach in response to the number of comment threads that have changed being equal to one, removing the first interface element from within the collaborative content item interface. Zeng teaches a method of presenting collaborative content wherein an element displays a number of new content items and after navigating to the content item in response to the number of new content being equal to one, removing the element from within the collaborative content item interface (Zeng, Fig.10A-D, para.46, 178, 185, zero unviewed results in hiding of element 378). It would have been obvious 
Additionally, the method of Gan, Hsu and Zeng does not teach wherein at least two comments are applied with visual features that visually distinguish the at least two comments from other comments in the next comment thread. Jiang teaches a method of displaying collaborative content threads wherein at least two comments are applied with visual features (Jiang, para.83-85; Fig.10-12, visual icons 730A-730D) that visually distinguish the at least two comments from other comments in the next comment thread (Jiang, para.83-85; Fig.10-12, each different colored visual icon 730 associated with a thread that highlights comments when an icon is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jiang’s teaching with the method of Gan, Hsu and Zeng in order to visually filter out comments associated with a particular thread.
As per claim 2, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 1, wherein the first interface element is overlaid onto the collaborative content item interface without obstructing the comment interface (Zeng, Fig.10A-D, para.47, 182, element overlaid on interface).
As per claim 3, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 1, wherein the plurality of comment threads that have changed since the user last viewed the collaborative content item comprise an ordered set of comment threads (Gan, para.42, 56, ordered list of comments; Zeng, para.51, 95-97, organize content by most recent; Hsu, para.43, 63, 67, ordered by rank).
As per claim 4, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 3, wherein displaying the next comment thread comprises displaying a first comment thread in the selectable element 378 to navigate to next oldest/newest unviewed content items; Hsu, para.43, 63-65).
As per claim 5, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 3, wherein displaying the next comment thread comprises displaying a comment thread immediately following a currently displayed comment thread in the ordered set of comment threads (Gan, para.42, 56; Zeng, Fig.10A-D; para.46, 176-177, selectable element 378 to navigate to next closest unviewed content items; Hsu, para.32, 47-50).
As per claim 6, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 3, wherein the ordered set of comment threads comprise comment threads ordered based on a position corresponding to each of the ordered set of comment threads within the collaborative content item (Gan, para.42, 56; Zeng, Fig.10A-D; para.46, 176-177, selectable element 378 to navigate to next closest unviewed content items; Hsu, para.43, 63-65).
As per claim 7, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 3, wherein the ordered set of comment threads comprise comment threads ordered based on a time of a most recent change to each of the ordered set of comment threads (Gan, para.42, 56; Zeng, Fig.10A-D; para.46, 176-177, selectable element 378 to navigate to next oldest/newest unviewed content items; Hsu, para.43, 47-50, 63-65).
As per claim 8, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 1, wherein the first interface element is displayed within the collaborative content item interface in response to the user having previously followed or subscribed to the collaborative content item (Zeng, Fig.10A, para.110, 174-175, element 378 displayed in subscribed to groups feed 308a-b).
direct message content items;Fig.10A, para.110, 174-175, element 378 displayed in subscribed to groups feed 308a-b).
As per claim 10, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 1, wherein at least one comment thread that has changed since the user last viewed the collaborative content item comprises a comment thread within which a new comment has been made since the user last viewed the collaborative content item (Zeng, para.44, 175, notification of unreviewed or new content items; Fig.10A-D; Hsu, para.47-50).
As per claim 11, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 1, wherein at least one comment thread that has changed since the user last viewed the collaborative content item comprises a comment thread including a comment by the user and within which a comment has been made in response to the comment by the user since the user last viewed the collaborative content item (Zeng, para.101, direct message content items).
	Claims 14-16 are similar in scope to claims 1-3 respectively, and are therefore rejected under similar rationale.
	As per claim 18, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 14, wherein the collaborative content item is synchronized between the content management system, the client device, and one or more other client devices such that a modification to contents of the collaborative content item made by a first client device are visible to each of the other client devices (Gan, para.27; Zeng, para.50, 55, 61, 65, 72-73, 91, changes/updates sent to all users).

As per claim 23, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 1, wherein the visual features include at least one of: a bolded font, a different font color, a box surrounding each of the at least two comments, and a highlight (Jiang, para.83-85; Fig.10-12, highlights comments).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (“Gan”, US 2017/0286416), Hsu et al. (“Hsu”, US 2017/0359290), Zeng et al. (“Zeng”, US 2017/0185268) and Jiang et al. (“Jiang”, US 2019/0205743) in view of Scott (US 2008/0126930).
As per claim 22, the method of Gan, Hsu, Zeng and Jiang teaches the method of claim 1 however does not teach wherein the visual features are removed from the at least two comments following an interval of time. Scott teaches a method of displaying messages wherein the visual features are removed from the at least two comments following an interval of time (Scott, Fig.2C, para.46-47, visual property changes as time elapses). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Scott’s teaching with the method of Gan, Hsu, Zeng and Jiang in order to visually display comments based on time.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
SAJEDA MUHEBBULLAHExaminer, Art Unit 2141              

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177